Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.
The applicant’s elected invention is drawn to an illumination module shown in figs. 10-12.  Since claim 15 is drawn to a vehicle component (not shown / provided for in elected figs 10-12) this claim is withdrawn at this time but may be rejoined upon the allowance of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “can be decoupled” (in lines 10 and 15)
The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally numerous dependent claims recite phrases including “in particular”, “and/or”, “can be” which are indefinite and need to be addressed.
The recitations provided in claim 3 are also particularly confusing and difficult to discern.  The examiner requests that the language to amended to be made more clear what the applicant intends to claim regarding how the diffuser and outlet regions structurally cooperate with the device as a whole. 
Appropriate correction is required. Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grady US 2005/0219854 in view of Chakrapani and (alternatively or further) in view of Barros 7,188,981. 
In regard to claim 1, Grady teaches an illumination module capable illuminating a region of a vehicle component wherein the illumination module comprises a light source support (fig. 4, 13, 15), having at least one light source,  a housing  14,16,155 in which the light source support having the at least one light source 40 is received at least regionally, wherein the housing comprises at least one light outlet region via which light emitted by the at least one light source  can be decoupled from the housing and  a light diffuser 12,22,24 optically coupled or couplable to the light outlet region of the housing, wherein the light diffuser comprises a first light outlet region via which light can be decoupled direct illumination or highlighting of the region of the vehicle component and which comprises a second light outlet region spatially separated from the first light outlet region  but lacks the specific teaching of a circuit board or the second outlet light being for a signal (indicating a state of situation).
Chakrapani teaches a lighting device for a vehicle component including an outlet region being for indicating a state, or for indicating a situation (see element 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a signal  for indicating a state/situation in Grady such as taught by Chakrapani. One of ordinary skill in the art would have been motivated to provide a signal (such as in  Grady’s caps 22,24 which is adjacent the handle, as taught by Chakrapani) in order to alert users of a child or pet in the back seat thus providing an improved safety feature.
Regarding the light source support being in the form of a printed circuit board, 
the examiner takes official notice that LEDs are commonly mounted on a pcb. 
Alternatively, Barros teaches an LED mounted on a pcb 20 (fig. 77).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the LED of Grady on a pcb. One of ordinary skill in the art would have been motivated to provide a pcb for mounting the LED (associated electrical components) in order to provide electrical connections for powering and controlling the device as well known in the art.
In regard to claim 2, Grady’s first light outlet region and/or the second light outlet region of the light diffuser is/are formed at least regionally by a transparent or translucent element, wherein a material surface quality, in particular roughness, of an at least regionally transparent or translucent element associated with the first light outlet region is different from a material surface quality, in particular roughness, of an at least regionally transparent or translucent element associated with the second light outlet region; and/or wherein, in view of a density and/or number of light-diverting impurities, an at least regionally transparent or translucent element associated with the first light outlet region different from an at least regionally transparent or translucent element associated with the second light outlet region, and/or wherein the first light outlet region, and/or the second light outlet region of the light diffuser is/are formed at least regionally by a closed wall and/or by a two- component transition; and/or wherein the first light outlet region and/or the second light outlet region of the light diffuser comprise(s) at least regionally a black translucent surface and/or coating (note: 12,302 being clear acrylic that is diffusive and  22,24 are made of translucent or grey ABS or opaque colored or metal plated).

In regard to claim 3, the light diffuser of Grady is capable of being optically coupled to the light outlet region of the housing in such a way that the light emitted by the at least one light source can be decoupled via the at least one light outlet region from the housing as scattered light on at least one interior wall region of the housing and coupled in the light diffuser wherein the at least one interior wall region of the housing has a degree of remission of at least 75% (note: reflective portion) and/or wherein the light outlet region of the housing is arranged and/or configured in such a way that the light emitted by the at least one light source can be decoupled via the at least one light outlet region from the housing as scattered light on at least one interior wall region of the housing and 

In regard to claim 4, Grady and Chakrapani teach the light diffuser comprises an optical diffusion or deflection device, in the form of at least one wall region or having at least one wall region, wherein the optical diffusion or deflection device is configured in order to decouple a first portion of the light emitted by the at least one light source and coupled to the light outlet region of the housing into the light diffuser via the first light outlet region of the light diffuser as illumination light for the region of the vehicle component, and to decouple a second portion of the light emitted by the at least one light source and coupled at the light outlet region of the housing into the light diffuser via the second light outlet region of the light diffuser as signal light (note: fig. 1 and 4 translucent areas 22, 24 and  diffuse handle 12 provide different diffuse output regions and Chakrapani provides for the teaching of a signal as described above).  
In regard to claim 5, the light diffuser is configured in order to decouple a first portion of the light emitted by the at least one light source and coupled to the light outlet region of the housing into the light diffuser via the first light outlet region of the light diffuser as illumination light for the region of the vehicle component, and to decouple a second portion of the light emitted by the at least one light source and coupled at the light outlet region of the housing  into the light diffuser via the second light outlet region of the light diffuser as signal light; and wherein the first portion and the second portion of the light emitted by the at least one light source and coupled at the light outlet region of the housing into the light diffuser can be determined in advance, and wherein the first portion corresponds to a luminous flux, which is greater  than the luminous flux corresponding to the second portion (note: fig. 1 and 4 translucent areas 22, 24 and  diffuse handle 12 provide different diffuse output regions, reflector 68 directing more light to handle,  and Chakrapani provides for the teaching of a signal as described above).  

In regard to claim 6, Grady and Chakrapani teach the light diffuser comprises a body formed at least regionally in  from a transparent or translucent material, which comprises a material- free passageway (note: cap 22,24 includes a passaway-fig. 4) through which the light is conducted through the light diffuser for direct illumination or highlighting of the region of the vehicle component (note cap 22,24) and which comprises at least one side wall region via which the signal light in for indicating a stat4 translucent areas 22, 24 and  diffuse handle 12 provide different diffuse output regions and Chakrapani provides for the teaching of a signal as described above).  
.   
In regard to claim 7, Grady, Chakrapani, and Barros as described above provide for the light source support comprising  at least a first light source  in the form of an LED and at least one second light source in the form of an LED ( note: first and second LEDs on same c.b provided by Barros -  see LEDs on c.b. 20- fig.77), wherein the at least one first and the at least one second light source are actuable independently of one another (note: Chakrapani sources for display 32 are independently controlled) , wherein the at least one first light source is  arranged and/or aligned with respect to the light outlet region of the housing such that at least a significant part of the light emitted by the at least one first light source is coupled or can be coupled into the passageway of the body of the light diffuser  (Grady 22,24)  at the light outlet region of the housing and/or wherein the at least one second light source is arranged and/or aligned with respect to the light outlet region of the housing such that at least a significant part of the light emitted by the at least one second light source is coupled or can be coupled to an edge or wall region of the body of the light diffuser at the light outlet region of the housing (note: providing a display as taught by Chakrapani in Grady’s diffuser 22,24 as described above). 
With further regard to the first and second sources being on the circuit board, it is noted that circuit boards are commonly employed as stated above, and furthermore Barros provides for separate LEDs illuminated different regions which are provided for on the same circuit board. This arrangement is known in the art and would have flown naturally to one of ordinary skill in order to simplify electrical connections and assembly of the device. 

In regard to claim 11, Grady, Chakrapani, and Barros teach  the light diffuser comprises a light diffuser body formed at least partially or regionally from a transparent or translucent material, which body is connected or connectable to the housing via a catch or clip connection (fig. 1 – 54,56, 46), in a releasable or interchangeable manner or via an adhesive or weld connection, such that, in a connected state, the housing and the light diffuser body form a unit that is overall encapsulated and sealed against dust and liquid, wherein the light diffuser body comprises a segmentation for dividing at least one region or a surface of the light diffuser body into individual light-permeable window regions, wherein a dedicated light source can be associated with each window region in order to illuminate or highlight the individual window regions independently of one another (note: 22, 12, 24 ), wherein the light diffuser is constructed from a plurality of regions and/or components, which are interconnected in order to form the light diffuser with the aid of a catch or clip connection, or which are connected to one another in a material-locking manner in order to form the light diffuser, in in an injection molding process. 

 In regard to claim 12, Grady, Chakrapani, and Barros provide for the light diffuser being fixable via a catch and/or clip connection (see 54,56 – fig. 1) to the housing and to the light outlet region of the housing wherein at least one seal is provided, which is configured in order to form an overall sealed unit after fixing of the light diffuser to the housing. 

In regard to claim 13, Grady, Chakrapani, and Barros provide for  the light source support including a plurality of light sources  in the form of an LED (note: Charapani and Barros provide for a plurality of LEDs), wherein the individual light sources are independently actuable (note: Chakrapani control device), and wherein the individual light sources comprise a common main radiating direction (forward), and wherein a segmentation is associated with the light source support and/or the light diffuser for variable illumination (note: Grady 22, 12 ,24).  

In regard to claim 14, Grady, Chakrapani, and Barros provide for a control device  associated with the illumination module for actuating the at least one light source in such a way that, the region of the vehicle component is illuminated or highlighted with the illumination module (note: handle)  and/or,  signal light can be output by the illumination module for indicating a stat

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875